DETAILED ACTION
This action is a response to an application filed 1/6/20 in which claims 16-34 are pendin.g


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a computer program and does not explicitly define the claim to restrict transitory signals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non Patent Literature, LG Electronics “Functions of the F1 Interface”, herein LG and Byun et al. (Pub. No.: 2019/0037631), herein Byun.


As to claim 16, Byun teaches a method of controlling data flow by a Centralized Unit-Control Plane (CU-CP) of a gNodeB, the method comprising (Byun Fig. 6 gNB central unit): 
determining a mapping of a Quality of Service (QoS) flow to a Data Radio Bearer (DRB) (Byun [0062] mapping between quality of service (QoS) flow and a data radio bearer (DRB) and QoS flow ID (QFI) marking in both DL and UL packets); 
wherein the bearer context configuration message includes information regarding a Service Data Adaptation Protocol (SDAP) configuration and a Packet Data Convergence Protocol (PDCP) configuration for the DRB (Byun [0078] In step S930, upon receiving the message from the gNB DU, the gNB CU may decide whether to accept each requested radio bearer. The gNB CU may modify a parameter or configuration related to a PDCP or SDAP layer for at least one accepted radio bearer. [0080] The list of accepted SRB or DRB may include the accepted SRB or DRB ID, and a DU configuration modified by the gNB CU.)

Byun does not teach

transmitting, based on a result of the determination, a bearer context configuration message to a Centralized Unit-User Plane (CU-UP) of the gNodeB

receiving a response to the bearer configuration message from the CU-CP

However LG does teach


transmitting, based on a result of the determination, a bearer context configuration message to a Centralized Unit-User Plane (CU-UP) of the gNodeB (LG page 3 section 2.2 first paragraph the CU should provide the SI and the necessary information for broadcasting (bearer context message) the SI to the DU); and
 receiving a response to the bearer configuration message from the CU-CP (LG page 3 last paragraph when the DU receives the SI request , the request is transferred to the RRC layer (response)),
 
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Byun with LG, because LG teaches us in order to support QoS flow to DRB mapping in the gNB a SDAP above a PDCP is introduced so when passing packets between the CU and DU the use of bearers looks natural (LG page 3 first paragraph)
As to claim 21, Byun teaches a method of controlling data flow by a Centralized Unit-User Plane (CU-UP) of a gNodeB, the method comprising: 
receiving, from a Centralized Unit-Control Plane (CU-CP) of the gNodeB, a bearer context configuration message including information regarding a Service Data Adaptation Protocol (SDAP) configuration and a Packet Data Convergence Protocol (PDCP) configuration for a Data Radio Bearer (DRB) (Byun [0078] In step S930, upon receiving the message from the gNB DU, the gNB CU may decide whether to accept each requested radio bearer. The gNB CU may modify a parameter or configuration related to a PDCP or SDAP layer for at least one accepted radio bearer. [0080] The list of accepted SRB or DRB may include the accepted SRB or DRB ID, and a DU configuration modified by the gNB CU.); and 
a mapping of a Quality of Service to the DRB at the CU-CP (Byun [0062] mapping between quality of service (QoS) flow and a data radio bearer (DRB) and QoS flow ID (QFI) marking in both DL and UL packets); 
 Byun does not teach
wherein the bearer context configuration message is transmitted in response to a result of determining


However LG does teach
wherein the bearer context configuration message is transmitted in response to a result of determining (LG page 3 section 2.2 first paragraph the CU should provide the SI and the necessary information for broadcasting (bearer context message) the SI to the DU); and
transmitting a response to the bearer context configuration message to the CU- CP (LG page 3 last paragraph when the DU receives the SI request , the request is transferred to the RRC layer (response)),
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Byun with LG for the same reasons stated in claim 16.
As to claim 25, Byun teaches a Centralized Unit-Control Plane (CU-CP) of a gNodeB for controlling data flow, the CU-CP comprising: 
a transceiver (Byun Fig. 13 transceiver (1313)); and 
at least one controller coupled with the transceiver and configured to (Byun Fig. 13 processor (1311)):
 determine a mapping of a Quality of Service (QoS) flow to a Data Radio Bearer (DRB) (Byun [0062] mapping between quality of service (QoS) flow and a data radio bearer (DRB) and QoS flow ID (QFI) marking in both DL and UL packets); 
wherein the bearer context configuration message includes information regarding a Service Data Adaptation Protocol (SDAP) configuration and a Packet Data Convergence Protocol (PDCP) configuration for the DRB (Byun [0078] In step S930, upon receiving the message from the gNB DU, the gNB CU may decide whether to accept each requested radio bearer. The gNB CU may modify a parameter or configuration related to a PDCP or SDAP layer for at least one accepted radio bearer. [0080] The list of accepted SRB or DRB may include the accepted SRB or DRB ID, and a DU configuration modified by the gNB CU.)
Byun does not teach
transmit, based on a result of the determination, a bearer context configuration message to a Centralized Unit-User Plane (CU-UP) of the gNodeB

receive a response to the bearer configuration message from the CU-CP

However LG does teach
transmit, based on a result of the determination, a bearer context configuration message to a Centralized Unit-User Plane (CU-UP) of the gNodeB (LG page 3 section 2.2 first paragraph the CU should provide the SI and the necessary information for broadcasting (bearer context message) the SI to the DU); and
 receive a response to the bearer configuration message from the CU-CP (LG page 3 last paragraph when the DU receives the SI request , the request is transferred to the RRC layer (response)),
 
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Byun with LG

As to claim 30, Byun teaches a Centralized Unit-User Plane (CU-UP) of a gNodeB for controlling data flow, the CU-UP comprising: 
a transceiver (Byun Fig. 13 transceiver); 
at least one memory storing instructions (Byun Fig. 13 memory); 
at least one processor configured to execute the stored instructions to: 
receive, from a Centralized Unit-Control Plane (CU-CP) of the gNodeB, a bearer context configuration message including information regarding a Service Data Adaptation Protocol (SDAP) configuration and a Packet Data Convergence Protocol (PDCP) configuration for a Data Radio Bearer (DRB) (Byun [0078] In step S930, upon receiving the message from the gNB DU, the gNB CU may decide whether to accept each requested radio bearer. The gNB CU may modify a parameter or configuration related to a PDCP or SDAP layer for at least one accepted radio bearer. [0080] The list of accepted SRB or DRB may include the accepted SRB or DRB ID, and a DU configuration modified by the gNB CU.); and 
a mapping of a Quality of Service to the DRB at the CU-CP (Byun [0062] mapping between quality of service (QoS) flow and a data radio bearer (DRB) and QoS flow ID (QFI) marking in both DL and UL packets); 
 	Byun does not teach
wherein the bearer context configuration message is transmitted in response to a result of determining
transmit a response to the bearer context configuration message to the CU- CP

However LG does teach
 (LG page 3 section 2.2 first paragraph the CU should provide the SI and the necessary information for broadcasting (bearer context message) the SI to the DU); and
transmit a response to the bearer context configuration message to the CU- CP (LG page 3 last paragraph when the DU receives the SI request , the request is transferred to the RRC layer (response)),
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Byun with LG for the same reasons stated in claim 16.



As to claim 17, the combination of LG and Byun teach the method of claim 16, wherein the bearer context configuration message includes at least one of a bearer context setup request message or a bearer context modification request message (Byun [0078] In step S930, upon receiving the message from the gNB DU, the gNB CU may decide whether to accept each requested radio bearer. The gNB CU may modify a parameter or configuration related to a PDCP or SDAP layer for at least one accepted radio bearer)

	Claims 22, 26 and 31 are rejected for the same reasons stated in claim 17

As to claim 18, the combination of LG and Byun teach the method of claim 16, wherein the bearer context configuration message includes an identity of the DRB (Byun [0090] The UE Context Modification Required message may include a DRB Required to Be Modified List, and the DRB Required to Be Modified List may include a DRB ID)

	Claims 23, 27 and 32 are rejected for the same reasons stated in claim 18


As to claim 19, the combination of LG and Byun teach the method of claim 16, wherein the bearer context configuration message includes information of the QoS flow, and wherein the information of the QoS flow includes an identity of the QoS flow (Byun [0077] configuration for each requested radio bearer may include at least any one of a bearer level QoS parameter [0062] A primary service and function of the SDAP layer includes mapping between quality of service (QoS) flow and a data radio bearer (DRB) and QoS flow ID (QFI) marking in both DL and UL packets) 

	Claims 24, 28 and 33 are rejected for the same reasons stated in claim 19


As to claim 20, the combination of LG and Byun teach the method of claim 16, further comprising:  2Appl. No.: To be determined Preliminary Amendment dated: January 6, 2020 transmitting information regarding the mapping of the QoS flow to the DRB to a core network (Byun [0062] Referring to FIG. 5, the wireless interface protocol of the 5G system for the user plane may include a new layer called a service data adaptation protocol (SDAP) in comparison with an LTE system. A primary service and function of the SDAP layer includes mapping between quality of service (QoS) flow and a data radio bearer (DRB) and QoS flow ID (QFI) marking in both DL and UL packets (to a core network))

		Claim 29 is rejected for the same reasons stated in claim 20


As to claim 34, Byun teaches a computer-readable recording medium on which a program for executing the method of claim 16 is recorded (Byun Fig. 16 memory)




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467